DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Status of Claims
The examiner has taken notice that claims 1-14 have been amended, claims 15-23 have been canceled, and claims 26-29 have been newly added.  Claims 1-14 and 26-29 are pending in the current application.
Response to Arguments
Applicant has indicated that claim 3 was not addressed in the previous office action.  The claim will be addressed in the contents of this office action.
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot in view of newly cited portions of Cotanis and Liu.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 4, the claim recites the limitations "the plurality of interface/router modules" in line 3 and “the plurality of interface/router component modules” in lines 4-5.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 4-5, 7-8, 10, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cotanis (US 10,278,081 B2), in view of Liu et al. (US 2009/0149221 A1), hereinafter referred to as Liu.

	Regarding claim 1, Cotanis teaches a non-transitory machine readable memory encoded with instructions which, when executed by one or more processors, cause the one or more processors to perform a process (Cotanis - Col. 15 lines 13-39, note non-transitory computer-readable medium having instructions or computer code for performing various computer-implemented operations), comprising:
	determining a demand for connectivity to a wireless communications access network (Cotanis - Fig. 1A; Col. 5 lines 29-34, note the cloud network optimization module 101 can be configured to monitor the wireless network 102 and collect or receive power indications, link connection information, throughput indication, configuration parameters and/or KPIs; Col. 5 lines 38-41, note cloud network optimization module 101 can receive indications of a load (demand) on and/or a current available processing power at each virtual BBU (baseband unit));
	determining a combination of component modules based on the demand for connectivity, the combination of component modules including at least one baseband module and at least one of a plurality of interface/router components (Cotanis - Col. 5 lines 57-67 and Col. 6 lines 1-19, note the cloud network optimization module 101 can reconfigure the topology of the wireless network provider system 100 in response to the changes of the wireless network traffic load, including instantiating/terminating virtual BBUs and/or establishing/adjusting the mapping of the virtual BBUs and the RRHs (remote radio heads), depending on BBU processing power and/or capabilities needed);
	determining a mapping between the at least one baseband module and at least one interface/router component (Cotanis - Col. 5 lines 41-50, note the cloud network optimization module 101 can then be configured to determine how to establish or adjust the mapping of the virtual BBUs and the RRHs);
	instantiating each component module within the combination of component modules (Cotanis - Col. 5 lines 63-65, note cloud network optimization module 101 can instantiate new virtual BBUs);
	connecting the at least one baseband module to at least one external network component via the at least one interface/router component, where each of the plurality of interface/router components is configured to perform communications with a corresponding one of a plurality of external network components (Cotanis - Fig. 1A; Col. 3 lines 41-48, note set of virtual BBUs and RRHs connected to an array of antennas to transmit and receive signals with the wireless network 102 (which can include multiple base stations (external network components), see Col. 3 lines 37-40));
	and connecting the at least one baseband module to at least one user equipment (UE) (Cotanis - Fig. 1A; Col. 3 lines 41-48, note set of virtual BBUs and RRHs connected to an array of antennas to transmit and receive signals with the wireless network 102 (comprising cellular phones, Wi-Fi enabled laptops, Bluetooth devices, and/or mobile devices (all of which may be UEs), see Col. 3 lines 17-21)).

	In an analogous art, Liu teaches determining a plurality of interconnect channels between the at least one baseband module and the at least one interface/router component (Liu - Fig. 3a; Paragraph [0019], note baseband switch network 27 is used for the exchange of baseband data flows between baseband processing module 24 and remote radio frequency interface modules 25; Paragraph [0115], note units (modules) may be connected through a switch network, the interconnection structure based on switch network facilities to add and remove system components, to modify configuration, and interconnection).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Liu into Cotanis in order to improve throughput and support different configurations of component interconnections (Liu - Paragraph [0026]).

	Regarding claim 2, Cotanis teaches wherein each component modules comprises:
	a connection to an Ethernet switch (Cotanis - Fig. 1A; Col. 3 lines 57-63, note various components within the wireless network provider system 100 can be connected with each other via a wired connection (e.g., Ethernet); Col. 8 lines 32-35, note the cloud network optimization module can also act as a switch).
	Cotanis does not teach wherein each component modules comprises: a connection to a low latency switch fabric.
	In an analogous art, Liu teaches wherein each component modules comprises:
(Liu - Fig. 5; Paragraph [0026], note interconnections, fabric network can support various topologies; Paragraph [0032], note various modules connected through base and fabric interface links; Paragraph [0067], note module interconnection).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Liu into Cotanis for the same reason as claim 1 above.

	Regarding claim 4, Cotanis does not teach wherein the plurality of interface/router modules are coupled to the at least one baseband module via the low latency switch fabric, and wherein each of the plurality of the interface/router component modules is coupled to the corresponding one of the plurality of external network components via the Ethernet switch.
	In an analogous art, Liu teaches wherein the plurality of interface/router modules are coupled to the at least one baseband module via the low latency switch fabric (Liu - Fig. 3a; Paragraph [0019], note baseband signal switch network 27 is used for the exchange of baseband data flows between baseband processing module 24 and radio frequency interface modules 25), and wherein each of the plurality of the interface/router component modules is coupled to the corresponding one of the plurality of external network components via the Ethernet switch (Liu - Fig. 3a; Paragraph [0232], note baseband signal flow switch unit (of the baseband signal switch network) may adopt IP/Ethernet technique).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Liu into Cotanis for the same reason as claim 1 above.

	Regarding claim 5, Cotanis does not teach wherein the connecting the baseband module to at least one UE comprises: establishing a connection between a POI/DAS (Point of Interface/Distributed Antenna System) module and the baseband module over the low latency switch fabric; and establishing a connection between the POS/DAS module and a remote unit.
	In an analogous art, Liu teaches wherein the connecting the baseband module to at least one UE comprises:
	establishing a connection between a POI/DAS (Point of Interface/Distributed Antenna System) module and the baseband module over the low latency switch fabric (Liu - Fig. 3a; Paragraph [0114], note the remote radio frequency interface unit 25 (POI/DAS module) and the baseband processing unit 24 exchange baseband signal flows through the baseband signal flow switch network 27);
	and establishing a connection between the POS/DAS module and a remote unit (Liu - Fig. 3a; Paragraph [0114], note the remote radio frequency subsystem 22 (comprising remote RF subsystems) and remote radio frequency interface unit 25 exchange uplink and downlink wireless signals through the signal transmission network 19).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Liu into Cotanis for the same reason as claim 1 above.

	Regarding claim 7, the combination of Cotanis and Liu, specifically Cotanis teaches wherein connecting the baseband module to at least one UE comprises establishing a connection between the at least one baseband module and a remote unit (Cotanis - Col. 5 lines 41-50, note the cloud network optimization module 101 can then be configured to send and/or execute instructions to establish and/or adjust the mapping of the virtual BBUs and the RRHs (assigning RRHs to virtual BBUs)).

	Regarding claim 8, the combination of Cotanis and Liu, specifically Cotanis teaches wherein the connection between the at least one baseband module and the remote unit comprises a CPRI (Common Public Radio Interface) connection (Cotanis - Fig. 1B; Col. 12 lines 48-53, note the front haul can include a transport network that carries signaling and traffic data between RRHs and the virtual BBUs, the front haul standards can include common public radio interface (CPRI)).

	Regarding claim 10, the combination of Cotanis and Liu, specifically Cotanis teaches wherein the at least one baseband module comprises a plurality of baseband modules (Cotanis - Fig. 1A, note virtual BBUs on virtual BBU hosting device 110).

	Regarding claim 26, the combination of Cotanis and Liu, specifically Cotanis teaches wherein the at least one interface/router component comprises an S1, X2, GTP (General Packet Radio Service Tunneling Protocol) or M2M (Machine-to-Machine) interface (Cotanis - Col. 7 lines 60-67, note the X2 interfaces can be configured to run within the same computing frame, chassis, rack and/or device that hosts the multiple virtualized BBUs).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cotanis and Liu as applied to claim 2 above, and further in view of Chen et al. (US 2012/0163299 A1), hereinafter referred to as Chen.

	Regarding claim 3, the combination of Cotanis and Liu does not teach wherein the low latency switch fabric comprises an Infiniband switch.
	In an analogous art, Chen teaches wherein the low latency switch fabric comprises an Infiniband switch (Chen - Paragraph [0018], note baseband units communicably connected to the RRHs through a network (such as Infiniband-based network), through a switch, any RRH can be connected to any BBU).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chen into the combination of Cotanis and Liu in order to implement Infiniband communications standard into a packet-switched network to perform communications (Chen - Paragraph [0018]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cotanis and Liu as applied to claim 5 above, and further in view of Landry et al. (US 2016/0295564 A1), hereinafter referred to as Landry.

	Regarding claim 6, the combination of Cotanis and Liu does not teach wherein the connection between the POI/DAS module and the remote unit comprises a CPRI (Common Public Radio Interface) connection.
(Landry - Fig. 2; Paragraph [0036], note VBEs 106 are coupled to the DAS 202 via a digital interface, such as a common public radio interface (CPRI) 204).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Landry into the combination of Cotanis and Liu in order to allow dynamic reconfiguration of links, improving their sustainability and redundancy in the event of malfunction (Landry - Paragraph [0062]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cotanis and Liu as applied to claim 7 above, and further in view of Gupta et al. (US 2008/0045254 A1), hereinafter referred to as Gupta.

	Regarding claim 9, the combination of Cotanis and Liu does not teach wherein the CPRI connection comprises a CPRI switch coupled between the at least one baseband module and the remote unit.
	In an analogous art, Gupta teaches wherein the CPRI connection comprises a CPRI switch coupled between the at least one baseband module and the remote unit (Gupta - Fig. 2 CPRI switch 102; Paragraph [0018], note CPRI switch 102 can be used to connect one or more base stations (comprising baseband module(s)), CPRI switch can also be connected to one or more Radio Heads (RHs) or Radio Equipments (REs)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gupta into the combination (Gupta - Paragraph [0019]).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cotanis and Liu as applied to claim 10 above, and further in view of Nakai (US 2015/0334572 A1).

	Regarding claim 11, the combination of Cotanis and Liu, specifically Cotanis teaches wherein the instantiating each of the combination of component modules comprises allocating a shared memory (Cotanis - Fig. 1A; Col. 4 lines 14-18, note the virtual BBUs are instantiated by a processor situated in the BBU pool server 105 (comprising a shared resource/memory)).
	The combination of Cotanis and Liu does not teach allocating a shared memory for a plurality of UE context data.
	In an analogous art, Nakai teaches allocating a shared memory for a plurality of UE context data (Nakai - Paragraph [0072], note eNB allocates, in the memory, a UE Context storage area in which information elements necessary for performing communication with UEs are stored).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Nakai into the combination of Cotanis and Liu in order to implement storage allocation for UE contexts while instantiating baseband units to improve resilience to denial-of-service attacks (Nakai - Paragraph [0041]).

Regarding claim 12, the combination of Cotanis and Liu does not teach wherein the connecting the baseband module to at least one UE comprises writing UE context data corresponding to the at least one UE to the shared memory.
	In an analogous art, Nakai teaches wherein the connecting the baseband module to at least one UE comprises writing UE context data corresponding to the at least one UE to the shared memory (Nakai - Paragraph [0054], note allocating unit that allocates, in the memory, a storage area (allowing that portion of the memory to be written to) for storing context information necessary for communication with UEs).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Nakai into the combination of Cotanis and Liu for the same reason as claim 11 above.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cotanis and Liu as applied to claim 10 above, and further in view of Ezaki (US 2018/0014312 A1).

	Regarding claim 13, the combination of Cotanis and Liu does not teach wherein at least one of the plurality of baseband modules comprises an IoT (Internet of Things) scheduler component.
	In an analogous art, Ezaki teaches wherein at least one of the plurality of baseband modules comprises an IoT (Internet of Things) scheduler component (Ezaki - Fig. 4; Paragraph [0054], note BBU 110 includes an NB-IoT wireless scheduler 150).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ezaki into the combination of (Ezaki - Paragraphs [0162]-[0164]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cotanis and Liu as applied to claim 2 above, and further in view of Zhang et al. (US 2019/0053220 A1), hereinafter referred to as Zhang.

	Regarding claim 14, the combination of Cotanis and Liu does not teach wherein the at least one baseband module comprises: a PDCP (Packet Data Convergence Protocol) component; an RLC (Radio Link Control) component; a scheduler component, wherein the scheduler component includes a MAC (Medium Access Control) component; and a PHY (Physical Layer) component, wherein the PDCP component and the PHY component are each coupled to the low latency switch fabric, and wherein the scheduler component is coupled to the Ethernet switch.
	In an analogous art, Zhang teaches wherein the at least one baseband module comprises:
	a PDCP (Packet Data Convergence Protocol) component (Zhang - Fig. 1; Paragraph [0031], note baseband circuitry 104 may include elements of a protocol stack such as packet data convergence protocol (PDCP));
	an RLC (Radio Link Control) component (Zhang - Paragraph [0031], note baseband circuitry 104 may include elements of a protocol stack such as radio link control (RLC));
	a scheduler component (Zhang - Paragraph [0059], note the eNodeB (comprising baseband circuitry 104) transmits the uplink grant message as a MAC signal, which may include scheduling information for the UE), wherein the scheduler component includes a MAC (Medium Access Control) component (Zhang - Paragraph [0031], note baseband circuitry 104 may include elements of a protocol stack such as media access control (MAC));
	and a PHY (Physical Layer) component (Zhang - Paragraph [0031], note baseband circuitry 104 may include elements of a protocol stack such as physical (PHY)), wherein the PDCP component and the PHY component are each coupled to the low latency switch fabric, and wherein the scheduler component is coupled to the Ethernet switch (Zhang - Fig. 1, note RF circuitry 106 connected to baseband circuitry 104; Paragraph [0033], note RF circuitry 106 may include switches).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhang into the combination of Cotanis and Liu in order to implement various radio control functions on a single chip (Zhang - Paragraphs [0029] and [0031]).

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Cotanis and Liu as applied to claim 1 above, and further in view of Maltz et al. (US 2002/0143926 A1), hereinafter referred to as Maltz.

	Regarding claim 27, the combination of Cotanis and Liu does not teach wherein determining the demand for connectivity to the wireless communications access network comprises: determining a current demand, a future demand, and a demand volatility.
	In an analogous art, Maltz teaches wherein determining the demand for connectivity to the wireless communications access network comprises:
(Maltz - Paragraph [0042], note estimated bandwidth, traffic demand matrix, each element in the matrix representing the bandwidth demand, the demand matrix is computed by taking the mean and variation of the traffic demand over the previous ten time periods and predicting the demanded traffic).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhang into the combination of Cotanis and Liu in order to perform network monitoring and statistics collection, allowing efficient allocation of bandwidth in response to demand (Maltz - Paragraphs [0003] and [0010]).

	Regarding claim 28, the combination of Cotanis and Liu does not teach wherein determining a future demand comprises at least one of an extrapolation of trend data and an estimation based on historical data.
	In an analogous art, Maltz teaches wherein determining a future demand comprises at least one of an extrapolation of trend data and an estimation based on historical data (Maltz - Paragraph [0042], note the demand matrix is computed by taking the mean and variation of the traffic demand over the previous ten time periods and predicting the demanded traffic, other methods may be used such as projected trend).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhang into the combination of Cotanis and Liu for the same reason as claim 27 above.

Regarding claim 29, the combination of Cotanis and Liu does not teach wherein determining a demand volatility comprises a calculation of an expected deviation in demand over a limited period of time.
	In an analogous art, Maltz teaches wherein determining a demand volatility comprises a calculation of an expected deviation in demand over a limited period of time (Maltz - Paragraph [0042], note the demand matrix is computed by taking the mean and variation of the traffic demand over the previous ten time periods and predicting the demanded traffic as the mean plus three times the standard deviation).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhang into the combination of Cotanis and Liu for the same reason as claim 27 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Klotsche et al. (US 2014/0328204 A1) discloses virtualizing BBUs and allowing assignment of resources on demand.
	Haberland et al. (US 2014/0328178 A1) discloses signal processing resource allocation of BBUs and associated enhanced X2 interface on Ethernet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461